DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 21, 24, 26, 28-33, and 38 are amended and claims 1-20 are cancelled. Claims 21-40 filed 4/27/22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 21-27 are directed to systems, claims 28-37 are drawn to methods, and claims 38-40 are drawn to non-transitory computer-readable mediums, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 21, 28, and 38 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or enrollment of digital wallets, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions under certain methods of organizing human activity: 
receiving, via  a wallet message… digital payment information collected… in association with a transaction conducted by a person… the digital payment information identifying a first funding instrument used to pay for the transaction, wherein the first funding instrument has a primary account number;
creating a seed record for the digital payment information wherein the seed record comprises the digital payment information in a digital format where the primary account number is not recorded with the seed record, and wherein the seed record comprises a partial record requiring additional information to be an active record for use by the system;
storing the seed record;
receiving electronic contact information for the person associated with the transaction;
identifying a mobile device number or an email address from the electronic contact information;
transmitting to the mobile device number or the email address of the electronic contact information, a digital wallet creation request containing a link configured to direct the person… to create a digital wallet using the stored digital payment information;
detecting… corresponding to the electronic contact information of the person, a selection of the link configured to direct the person to the user interface;
prompting, automatically based on the selection of the link… the person for the additional information;
receiving… the additional information from the person;
converting, based on the additional information, the seed record to the active record with the system, wherein the active record includes the additional information;
creating, based on the converting, the digital wallet for the person, wherein the digital wallet for the person from the active record without requiring user input… for the first funding instrument for use with the digital wallet, wherein the digital wallet includes the first funding instrument and is configured to allow the addition of a plurality of different funding instruments usable to conduct transactions, and wherein primary account numbers of the different funding instruments are not stored within the digital wallet. 
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” subgrouping of “Certain Methods of Organizing Human Activity” abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of digital wallet enrollment with generally recited computer elements such as an application programming interface (API), mobile device, mobile application, user interface, processor, non-transitory computer-readable medium, and merchant point-of-sale device (POS). Accordingly, the application programming interface (API), mobile device, mobile application, user interface, processor, non-transitory computer-readable medium, and merchant point-of-sale device (POS) computer elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the data comparison. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping under Certain Methods of Organizing Human Activity.  The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an application programming interface (API), mobile device, mobile application, user interface, processor, non-transitory computer-readable medium, and merchant point-of-sale device (POS) to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 22 and 39, the claim is directed to limitations which serve to limit by transmitting an indication a digital wallet has been created. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 23 and 40, the claim is directed to limitations which serve to limit by completing the transaction. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 24, the claim is directed to limitations which serve to limit by second digital payment information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 25, the claim is directed to limitations which serve to limit by a proxy identifier. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 26-27, the claim is directed to limitations which serve to limit contact information by a mobile telephone number or email address. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 29, the claim is directed to limitations which serve to limit by an expiration date. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 30, the claim is directed to limitations which serve to limit by creating a digital wallet based on additional information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 31, the claim is directed to limitations which serve to limit by including consent to create the digital wallet. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 32, the claim is directed to limitations which serve to limit by sending a text message. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 33, the claim is directed to limitations which serve to limit by an indication that the first funding instrument has been added to the digital wallet. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 34, the claim is directed to limitations which serve to limit by magnetic swipe. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 35-36, the claim is directed to limitations which serve to limit by wireless protocol or RFID protocol. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 37, the claim is directed to limitations which serve to limit by capturing an image of a payment card. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of enrollment of digital wallets, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasa et al (2013/0191227) in view of Jaquez et al (2013/0297390) and Greenwald et al (2013/0041817).
Re Claims 21, 28, 38: Pasa discloses comprising:
receiving, at a computer system via a wallet message for a secure application programming interface (API) of the system, electronic contact information for the person associated with the transaction (see [0070] discloses contact information, [0046] OpenAPI, [0049, 0063] discloses APIs or application programming interfaces);
transmitting, by the computer system to the mobile device number or the email address of the electronic contact information, a digital wallet creation request containing a link configured to direct the person to a user interface to create a digital wallet using the stored digital payment information (see [0070] discloses contact information, [0038] discloses digital wallet creation, [0051, 0059] discloses link);
receiving, by the computer system through the user interface, the additional information from the person (see [0082] disclose additional details required).
creating, based on the converting, the digital wallet for the person from the active record without requiring user input in the mobile application for the first funding instrument for use with the digital wallet, wherein the digital wallet includes the first funding instrument and is configured to allow the addition of a plurality of different funding instruments usable to conduct transactions, and wherein primary account numbers of the different funding instruments are not stored within the digital wallet (see [0056] discloses option for additional or alternate digital wallets, [0027] creating new digital wallet account using captured log-in credentials, [0096] creating a wallet where wallet details pre-populated based upon information known).
identifying, by the computer system, a mobile device number or an email address from the electronic contact information (see [0061, 0080] capturing email address and phone number);
creating a seed record for the digital payment information, wherein the seed record comprises the digital payment information in a digital format where the primary account number is not recorded with the seed record (in [0019] of the Specification, it discloses a seed record as referring to payment account data associated with a digital wallet which requires additional information from a holder of the payment account, [0027] creates new digital wallet account associated with federated co-branded wallet, see [0082] additional details required to complete a purchase);
storing the seed record (in [0019] of the Specification, it discloses a seed record as referring to payment account data associated with a digital wallet which requires additional information from a holder of the payment account, see [0070] stored in temporary store or database).
However, Pasa fails to disclose a processor. Meanwhile, Jaquez discloses:
a processor; and a non-transitory computer-readable medium having instructions stored thereon that are executable by the processor to cause the system to perform operations comprising (see [0017, 0067, 0068] discloses processor):
detecting, by the computer system from a mobile device corresponding to the electronic contact information of the person, a selection of the link configured to direct the person to the user interface (see [0058] once recipient has accessed authorization indication or clicked a received link);
prompting, automatically by the computer system based on the selection of the link and via the user interface in a mobile application installed on the mobile device, the person for the additional information (see [0061] prompted to provided credentials in order to enable PPS 104);
and wherein the seed record comprises a partial record requiring additional information to be an active record for use by the system, and converting, based on the additional information, the seed record to the active record with the system, wherein the active record includes the additional information (see [0047] instruct PPS to obtain data regarding newly-selected fulfillment option so it is presented, user may establish default payment and fulfillment information).
From the teaching of Jaquez, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s network of digital wallets with Jaquez’s disclosure of a processor, detecting a selection of the link, prompting automatically for additional information, and converting the seed record to the active record in order for “… enabling an individual to use a purchase-proxy mechanism to conduct a financial transaction from a computing device... (see Jaquez Abstract).”
However, Pasa and Jaquez fail to disclose the following. Meanwhile, Greenwald discloses:
receiving digital payment information collected via a merchant point-of-sale (POS) device in association with a transaction conducted by a person at the merchant POS device, the digital payment information identifying a first funding instrument used to pay for the transaction, wherein the first funding instrument has a primary account number (see [0023] discloses primary account number).
From the teaching of Greenwald, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s network of digital wallets with Jaquez’s disclosure of a processor, detecting a selection of the link, prompting automatically for additional information, and converting the seed record to the active record, with Greenwald’s disclosure of a primary account number in order “… for activating an electronic payments infrastructure employ… (see Greenwald Abstract).”
Re Claims 22, 39: Pasa discloses wherein the operations further comprise: transmitting an indication to the person/mobile device number/email address that the digital wallet has been created and is ready for use (see [0082] partner authenticates user if new wallet created, [0053] creating wallet).
Re Claims 23, 40: Pasa discloses wherein the operations further comprise:
receiving a request for an electronic payment transaction to be made using the digital wallet;
accessing the digital payment information for the first funding instrument; and
completing the electronic payment transaction using the first funding instrument (see [0040] discloses accessing and completing transaction).
Re Claim 24: Pasa discloses wherein the operations further comprise: 
receiving second digital payment information collected via a different merchant POS device in association with a second transaction conducted by the person at the different merchant POS device, the second digital payment information identifying a second funding instrument different from the first funding instrument and that was used to pay for the second transaction, wherein the second funding instrument has a second primary account number; adding the second funding instrument to the digital wallet, wherein the second primary account number is not stored within the digital wallet (see [0077] discloses adding another co-branded wallet).
Re Claim 25: Pasa discloses wherein the digital payment information is stored using a proxy identifier instead of the primary account number (see [0067] discloses checkout identifier and private key).
Re Claim 26: Pasa discloses wherein the electronic contact information comprises the mobile device number entered to the merchant POS device during the transaction (see [0070] discloses contact information).
Re Claim 27: Pasa discloses wherein the email address is identified from the electronic contact information (see [0070] discloses contact information).
Re Claim 29: Pasa discloses wherein the digital payment information includes an expiration date for the first funding instrument (see [0101] discloses expiration date).
Re Claim 30: Pasa discloses further comprising: creating, by the computer system, the digital wallet responsive to the digital wallet request and based on the additional information (see [0056] discloses creating additional or alternate digital wallets).
Re Claim 31: Pasa discloses wherein the additional information includes a user consent to create the digital wallet (see [0098] discloses consent).
Re Claim 32: However, Pasa fails to disclose the following. Meanwhile, Jaquez discloses further comprising: sending, by the computer system, a text message to the mobile device number, wherein the link in the text message includes a network address accessible by a mobile phone device to download and install a phone application configured to allow access to the user interface and the digital wallet (see [0057] disclose text message). From the teaching of Jaquez, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s network of digital wallets with Jaquez’s disclosure of a text message in order for “… enabling an individual to use a purchase-proxy mechanism to conduct a financial transaction from a computing device... (see Jaquez Abstract).”
Re Claim 33: Pasa discloses further comprising: transmitting, by the computer system, an indication to the person, via the phone application installed on the mobile phone device, that the first funding instrument has been added to the digital wallet (see [0101-0103] discloses indicating choice of wallets, indication of health of wallet).
Re Claim 34: However, Pasa and Jaquez fail to disclose the following. Meanwhile, Greenwald discloses: wherein the digital payment information is collected from a payment card via magnetic swipe (see [0040] discloses magnetic stripe). From the teaching of Greenwald, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s network of digital wallets with Jaquez’s disclosure of a processor, detecting a selection of the link, prompting automatically for additional information, and converting the seed record to the active record, with Greenwald’s disclosure of magnetic swipe in order “… for activating an electronic payments infrastructure employ… (see Greenwald Abstract).”
Re Claim 35: However, Pasa fails to disclose the following. Meanwhile, Jaquez discloses wherein the digital payment information is collected from a payment device via a wireless protocol (see [0070-0071] discloses wireless communications links). From the teaching of Jaquez, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s network of digital wallets with Jaquez’s disclosure of wireless communication in order for “… enabling an individual to use a purchase-proxy mechanism to conduct a financial transaction from a computing device... (see Jaquez Abstract).”
Re Claim 36: However, Pasa fails to disclose the following. Meanwhile, Jaquez discloses wherein the wireless protocol comprises a radio frequency identification (RFID) protocol (see [0070-0071] discloses wireless communications links). From the teaching of Jaquez, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s network of digital wallets with Jaquez’s disclosure of wireless communication in order for “… enabling an individual to use a purchase-proxy mechanism to conduct a financial transaction from a computing device... (see Jaquez Abstract).”
Re Claim 37: However, Pasa fails to disclose the following. Meanwhile, Jaquez discloses wherein the digital payment information is collected from a capture of an image of a payment card. (see [0046, 0071] images and image or video capturing devices). From the teaching of Jaquez, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s network of digital wallets with Jaquez’s disclosure of images in order for “… enabling an individual to use a purchase-proxy mechanism to conduct a financial transaction from a computing device... (see Jaquez Abstract).”
Response to Arguments
8.	Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. With regards to the 35 USC 103 rejection, the arguments are moot in view of the new grounds of rejection, and the arguments pertain to new claim amendments which have been addressed above.  
With regards to 101, the Examiner respectfully disagrees as the claims can fall under the commercial or legal interactions subrouping (which falls under certain methods of organizing human activity grouping). According to the MPEP 2106.04(a)(2), "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Clearly, digital wallet enrollment falls under sales activities or behaviors, therefore commercial or legal interactions. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction, then it falls within the “Commercial or Legal Interactions” subgrouping of abstract ideas under “Certain Methods of Organizing Human Activity.” Accordingly, the claim recites an abstract idea.
In regards to prong 2 of Step 2A, the claims recite an application programming interface (API), mobile device, mobile application, user interface, processor, non-transitory computer-readable medium, and merchant point-of-sale device (POS), and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of digital wallet enrollment. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generally recited elements. For example in [0016] the Specification discloses generally recited network and devices. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of customer spending and income comparison (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of digital wallet enrollment. The claims of the instant application describe an improvement to a business process i.e., digital wallet enrollment, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field. In [0011] of the Specification, the applicant admits that the disclosure is generally directed to digital wallet enrollment, and therefore there is no technological improvement.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Augusto (A Mobile Based Attribute Aggregation Architecture for User-Centric Identity Management, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                                
/Fawaad Haider/
Examiner, Art Unit 3687